None of the authorities cited justifies or excuses the minority's disregard of the doctrine of stare decisis. We held in Aberdeen Savings  Loan Ass'n v. Chase, 157 Wn. 351,289 P. 536, 290 P. 697, 71 A.L.R. 232, and in Culliton v.Chase, 174 Wn. 363, 25 P.2d 81, that, under our constitution, income is property and that an income tax is a property tax. From that declaration, this court has never departed, and the people have not seen fit to amend the constitution to permit us to hold otherwise. It is true that some of the judges who concurred in the majority view in the first case cited dissented when the second case was decided.
"In future cases, even a dissenting justice should be bound by the decision of the majority until and unless authoritatively overruled or reversed by some higher tribunal. . . ." Cullitonv. Chase, 174 Wn. 363, 25 P.2d 81.
Surely, the rule of stare decisis — a rule whereby uniformity, certainty and stability in the law are obtained — should now apply. This is not a forum where personal predilection should obtain. Political expediency has no place in this tribunal. Neither threats nor promises should dissuade one from the performance of duty. To sacrifice the rule of legal stability for acquisition or retention of official position is a price no honest person can exact, a price no self-respecting person can pay. Is a legal principle more than once enunciated, and from which the court has never receded, to have no binding effect?
The judgment should be affirmed.